Name: Commission Regulation (EEC) No 3508/88 of 10 November 1988 amending Regulation (EEC) No 1928/88 as regards certain accession compensatory amounts in trade with Spain in certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 88 Official Journal of the European Communities No L 306/67 COMMISSION REGULATION (EEC) No 3508/88 of 10 November 1988 amending Regulation (EEC) No 1928/88 as regards certain accession compensatory amounts in trade with Spain in certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, 2. In the Annex : (a) the columns headed 'CN code' and 'Description of goods' corresponding to codes 0402, 0403 and 0404 are replaced by the following : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas, pursuant to Commission Regulation (EEC) No 1928/88 of 30 June 1988 laying down the level of the accession compensatory amounts for milk and milk products applicable for the 1988/89 milk year in trade with Spain (2), as amended by Regulation (EEC) No 2992/88 (3), accession compensatory amounts have been fixed for milk and cream excluding goats' and sheep's milk an cream ; whereas, however, for most of the other milk products, accession compensatory amounts have been fixed without taking account of the origin of the milk used ; whereas, to avoid deflection of trade, the application of accession compensatory amounts for milk products should be ruled out if they are manufactured using goats' or sheep's milk ; Whereas it should also be specified that for products comprising mixtures, the compensatory amount applicable is to be that corresponding to the sum of the compensatory amounts fixed for each constituent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 'CN code Description of goods ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter excluding goats' or sheep's milk and cream ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from,goats' and sheeps's milk and cream ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goats' or sheep's milk and cream' HAS ADOPTED THIS REGULATION : (b) the reference '(") is added opposite CN code 0404 90 in the column headed 'Compensatory amount in ECU' ; (c) the following footnote (u) is added : '(") The accession compensatory amount for products comprising various milk products is equal to the sum of the compensatory amounts applicable to each of the constituents taking account of the quantities incorporated.' ; (d) (Only concerns the French version.); (e) under 'NB' :  'and of cheese manufactured' is hereby replaced by 'and the products manufactured',  'the cheese in question' is hereby replaced by 'the product in question'. Article 1 Regulation (EEC) No 1928/88 is hereby amended as follows : 1 . The following paragraph is added to Article 1 : 'However, no accession compensatory amount shall be granted on the export from Spain of milk products covered by CN codes 0401 , 0402, 0403 and 0404 containing goats' or sheep's milk or cream'. (') OJ No L 53, 1 . 3. 1986, p. 23. 0 OJ No L 169, 1 . 7. 1988, p. 25. 0 OJ No L 270, 30. 9 . 1988 , p. 59 . No L 306/68 Official Journal of the European Communities 11 . 11 . 88 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1988 . For the Commission Frans ANDRIESSEN Vice-President